Citation Nr: 1100803	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen a 
claim of service connection for cold injury residuals with 
onychomycosis of the toenails.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  A written transcript of that hearing 
has been associated with the claims folder.  

As set forth below, a remand of the issue of entitlement to 
service connection for cold injury residuals is required.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran if further 
action is required.  



FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's 
application to reopen his claim of service connection for cold 
injury residuals.  The Veteran did not appeal that decision and 
it became final.

2.  Evidence received since the RO's July 2005 rating decision, 
by itself or when considered with evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for cold injury residuals, and 
therefore raises a reasonable possibility of substantiating the 
issue on appeal.




CONCLUSIONS OF LAW

1.  The July 2005 rating decision which denied the Veteran's 
application to reopen his claim of service connection for cold 
injury residuals is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 2005 rating decision is new 
and material, and the claim of service connection for cold injury 
residuals is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.

During the course of this appeal, it appears the agency of 
original jurisdiction reopened the Veteran's service connection 
claim and considered it on the merits. Nevertheless, the Board 
must first address the issue of receipt of new and material 
evidence in the first instance because it determines the Board's 
jurisdiction to reach the underlying claims and to adjudicate the 
claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

If the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and material, 
is neither required nor permitted.  Id. at 1384.

Any finding entered when new and material evidence has not been 
submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the RO).  
See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes 
make clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim was 
appealed to the Board).

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening the claim, unless 
it is inherently false or untrue, or if it is in the nature of a 
statement or other assertion, it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In July 2001, the RO denied service connection for cold injury 
residuals.  The evidence at the time consisted of service 
treatment records and VA outpatient treatment records dated from 
May to October 2000.  Service connection was denied because there 
was no evidence that the Veteran had any cold injury residuals.  
In addition, service treatment records were negative for any cold 
injuries.  The Veteran was notified of the decision and his 
appellate rights but failed to file a timely appeal.  

In November 2004, the Veteran attempted to reopen his claim.  
Evidence received at that time included VA treatment reports 
dated from May 2003 to June 2005.  In July 2005, the RO 
determined that new and material evidence had not been received 
to reopen the claim.  The RO noted that the treatment records did 
not contain evidence of cold injury residuals.  The Veteran was 
notified of the decision and his appellate rights, but again 
failed to file a timely appeal.

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen his claim of 
service connection for residuals of a cold injury.  For the 
reasons to be discussed below, at least some of this evidence is 
new and material, and his claim may be reopened for consideration 
on the merits.

In support of his claim, the Veteran has submitted additional 
evidence, including, VA medical records from May 2006 to May 
2007; a VA medical examination from July 2007 with photographs of 
the feet and an August 2008 addendum; a private medical opinion 
letter from January 2009; numerous lay statements attesting to 
the Veteran's current disability; and a lay statement from 
November 2009 attesting to the Veteran's foot condition while in 
service.  In addition, the Veteran had a hearing before a DRO in 
November 2008, where he alleged that, as a result of training in 
cold, wet weather conditions, he was seen during service at a 
hospital in Fort Leonard Wood, Missouri, for mild frostbite and 
ordered on three days of bed rest.  

Of import, the medical records show a current diagnosis of 
onychomycosis.  A January 2009 private medical opinion stated 
that following an evaluation of the Veteran's hallux nail history 
since 1973, his florid fungus growth could be caused by moisture 
that collected on his feet due to cold and wet weather.  He noted 
that this occurred while the Veteran was in the military.  In 
addition, the November 2009 lay statement attests to the weather 
conditions in Missouri, and two occasions where this individual 
witnessed the Veteran's foot problems while in service.  The 
witness described one incident where the Veteran was massaging 
his feet, while his toenails were dark blue and purple in color.  
The witness described a second incident where the Veteran was 
pulling boots that were soaking wet off of his feet, and his 
toenails were red and dark blue in color, at which time the 
witness encouraged the Veteran to visit sick call.  

This evidence is new, in that it was not of record at the time of 
the July 2005 denial.  Additionally, the newly submitted evidence 
is not cumulative and redundant of evidence already of record, as 
it suggests that the Veteran has a current foot disability and 
that the Veteran's foot disability results from cold weather 
exposure experienced during military service.  No such evidence 
was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional 
evidence to be both new and material.  Having submitted new and 
material evidence, the Veteran's service connection claim for 
cold weather injury residuals must be reopened and considered on 
the merits.


ORDER

New and material evidence having been submitted, the claim of 
service connection for cold injury residuals is reopened.


REMAND

The Veteran has indicated that he experienced frostbite of his 
bilateral great toes while serving in Fort Leonard Wood, 
Missouri, during the winter of 1973 and 1974.  The Veteran has a 
current diagnosis of onychomycosis of the toenails of the 
bilateral feet.  

Following an examination in July 2007, an August 2007 negative 
nexus opinion was provided, in which the examiner concluded it 
was "less than likely" that the Veteran's onychomycosis of the 
toenails was related to a cold injury sustained while on active 
duty.  The reasoning given for the negative nexus was that there 
was no corroboration of an in-service cold injury.  

The Veteran submitted various lay statements to the effect that 
the Veteran did not have any injury to his feet prior to entering 
the service, but that the Veteran's toes were black and purple on 
his return from the service.  Of particular significance is a 
November 2009 lay statement from an individual who identified 
himself as a service member at Fort Leonard Wood, Missouri, at 
the same time the Veteran was stationed there.  He indicated that 
the weather included rain, snow, and sleet at that time.  As 
noted above, the statement describes two witnessed occasions when 
the Veteran's feet were bothering him while in service.  In the 
first instance, the witness reported the Veteran massaged his 
feet, while the toenails were dark blue and purple.  In the 
second instance, the Veteran was seen removing soaking wet boots 
from his feet, while his toes were red and dark blue in color.  

In a November 2008 DRO hearing, the Veteran described Fort 
Leonard Wood's cold, wet weather, including snow, sleet, and 
rain.  The Veteran described marching, and training to be a 
marksman in these weather conditions.  He explained that his 
boots were continuously wet, and often still damp when he would 
put them on.  He also stated that his feet would become cold and 
numb, and freeze when he was in the snow.  He indicated that he 
suffered frostbite, and was even treated in the hospital and 
given three days of bed rest for his cold injury.  

At the Veteran's separation examination, he did note of having 
had foot trouble of some sort.  The Board finds the lay 
statements credible regarding the Veteran's cold injury to his 
two great toes.  Because the VA examiner's negative nexus opinion 
was based on the absence of such a cold injury, another 
examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA medical examination of 
the Veteran's feet.  The examiner should 
accept that although the extent of cold 
injury is unclear, the Veteran was exposed to 
cold and wet conditions during basic 
training.  The examiner should note all 
pertinent medical complaints, symptoms, and 
clinical findings.  Following a review of the 
relevant medical evidence in the claims file 
and any tests that are deemed necessary, the 
examiner must provide an opinion as to 
whether it is at least as likely as not that 
any current disorder of the feet is 
proximately due to or the result of an in-
service cold injury.

The examiner is requested to provide a 
rationale for any opinion expressed and is 
advised that if a conclusion cannot be 
reached without resort to speculation, he or 
she should so indicate in the examination 
report and discuss why an opinion is not 
possible.

2.  After undertaking any additional 
development deemed appropriate, adjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


